DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021. Since Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “further comprising less than or equal to 1 at. % of an element…”. This limitation is indefinite because it is not clear what, from claim 1, further comprises this element. Is it the bipolar plate, the substrate, the surface layer coating, or the alloy? For purposes of examination, it is presumed to be the alloy, which appears to be consistent with the specification.
Claim 18 recites the limitation “wherein the surface coating layer is 1 nm to 500 µm”. This limitation is indefinite because it fails to recite what dimension of the surface coating layer lies within the claimed range. For purposes of examination, it is presumed to refer to a thickness.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Consistent with the interpretation above, since claim 1 already defines the alloy as being comprised of three elements whose molar fractions in the alloy sum to one (“the sum of x, y, and z is 1”), to have other elements present at concentration of more than 0% (beyond inevitable impurities) impermissibly broadens the claim from which claim 16 depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi (US 2016/0359188).
Regarding claims 1, 4, 16 and 19-20, Nakaishi discloses a cell stack usable in fuel cells (¶ 142). The cell stack includes bipolar plates (¶ 1). The bipolar plate contains a covering layer (the claimed surface layer coating) on the surface thereof (¶ 79). Nakaishi teaches that the covering layer may contain aluminum, copper, titanium, or an alloy of these elements. Nakaishi does not expressly disclose the ratios of these elements in an alloy; however, as each is present one of ordinary skill in the art would construe them to be present in the range from more than 0% to less than 100%. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 2-3, given the substantially similar composition of the coating and the plate of the prior art being similar to that of the instant invention (see Nakaishi, ¶ 50 and Spec., at ¶ 160), one of ordinary skill in the art would expect a similar corrosion current absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 18, Nakaishi teaches a thickness of the bipolar covering layer is 100 nm to 1,000 microns, preferably 10-100 microns (¶ 81). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-3, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thery et al. (WO 2019/186047).
Regarding claims 1, 16 and 19-20, Thery discloses a collector plate for a fuel cell (¶ 4). These collector plates are assembled to for bipolar plates (¶ 13). The collector plate comprises a substrate (¶ 21-24) and an adhesion layer formed on the substrate (¶ 34). Thery teaches the adhesion layer may comprise aluminum, titanium, or their alloys, and gives an example of a titanium/aluminum layer (¶ 92). Thery does not expressly disclose the ratios of these elements in an alloy; however, as each is present one of ordinary skill in the art would construe them to be present in the range from more than 0% to less than 100%. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 2-3, given the substantially similar composition of the coating and the plate of the prior art being similar to that of the instant invention (see Thery, ¶ 33 and Spec., at ¶ 160), one of ordinary skill in the art would expect a similar corrosion current absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 18, Thery teaches the adhesion layer has a thickness of 0.5 nm to 20 nm (¶ 93). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-3, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 19990081360).
Regarding claims 1, 16 and 19-20, Yang teaches a separator of a fuel cell (p. 1, ¶ 1). The plate is coated with an aluminum-titanium alloy (p. 1, ¶ 2). Yang does not expressly disclose the ratios of these elements in an alloy; however, as each is present 
Regarding claims 2-3, given the substantially similar composition of the coating and the plate of the prior art being steel (p. 1, 2), similar to that of the instant invention (see Spec., at ¶ 160), one of ordinary skill in the art would expect a similar corrosion current absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 18, the thickness of the coating film is 10-100 microns (p. 3, ¶ 1). This lies within the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or suggest the claimed bipolar plate having a coating comprising the claimed composition and an amorphous structure. This determination is made with respect only to the elected species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784